DISSENTING OPINION BY
Judge COVEY.
I respectfully dissent from the Majority’s holding that the Monument Sign Landscaping and Maintenance Agreement (Maintenance Agreement) approved by the Westtown Township (Township) Board of Supervisors (Board) constitutes a separate “adjudication” amending the court-approved Settlement Agreement (Settlement *314Agreement) between the Township and Chester County Outdoor, LLC (CCO) from which Money could appeal. I dissent because the Majority has stepped outside its role as an appellate reviewing court to make findings of fact, has disregarded the parties’ express contractual terms, has misconstrued the meaning of adjudication, and has ruled contrary to well-established law favoring settlement agreements.
First, the Majority creates its own issue by stating that “[t]he question in this case is whether Money could appeal the Board’s approval of the Maintenance Agreement which modified the terms of the Settlement Agreement because it is a new and distinct adjudication.” Majority Op. at 312 (emphasis added). The Majority concludes that “because the Maintenance Agreement changed the substantive terms of the Settlement Agreement by now permitting light to spill onto Money’s property, it constitutes a separate ‘adjudication’.” Majority Op. at 313. There was no hearing below or determination made that the Maintenance Agreement in fact modified the Settlement Agreement terms. Nor was there a hearing or a determination made that “the Settlement Agreement ... permitted] light to spill onto Money’s property.” Id. Rather, the issue before this Court is whether the Board’s approval of the Maintenance Agreement is an ap-pealable adjudication.
The Majority also declares that “[t]he Maintenance Agreement changed the express and substantive terms of the Settlement Agreement by removing 8.f.’s prohibition.” Majority Op. at 313. Section 8(f) of the Settlement Agreement provides that the proposed billboard shall not “[sjpill any light or glare onto neighboring properties or the roadway.... ” Settlement Agreement at 7. However, the record is void of any factual determination that any light or glare spilled onto neighboring properties or roadways. There exists nothing in the record to support the Majority’s statement beyond Money’s unsubstantiated allegation. The Majority states that:
[Attorney David] Malman, counsel for Money, appeared at the [February 6, 2012] meeting to object to the Board’s approval of the Maintenance Agreement because the screening proposed by CCO did not comply with CCO’s Landscape Plan or with the requirements of Paragraph 8 of the Settlement Agreement that the sign should not ‘spill any light or glare onto neighboring properties or the roadway.’
Majority Op. at 310 (emphasis added). However, Attorney Malman never formally objected to or mentioned Paragraph 8 of the Settlement Agreement at the February 6, 2012 meeting, nor is there any record evidence as recited by the Majority that the Maintenance Agreement removed Section 8(f)’s prohibition. To the contrary, Section 9(c) of the Maintenance Agreement specifically provides that the “[Maintenance] Agreement and the Settlement Agreement shall constitute the entire agreement among the Parties.... ” Maintenance Agreement at 3. In addition, according to the minutes of the Board’s February 6, 2012 meeting, at which the Maintenance Agreement was approved, there was no evidentiary hearing. Indeed, the minutes reveal that
David Malman, representing Ms. Money, said that in discussion with [Township Landscape Consultant] Mr. Com-mitta it appeared that Mr. Committa did not know about the berm and mounding and that he [felt], in his opinion that Mr. Committa [did] not know what the effect of the buffer [would] be on Old Wilmington Pike. Mr. Malman said the only request he [had] on behalf of his client is that the Township make sure that it is *315getting the elevation that was agreed to in the Settlement Agreement.
Board’s February 6, 2012 Meeting at 3. At the meeting, Malman requested that the Maintenance Agreement approval be deferred because he did not feel an informed judgment could be made; he never objected to the Maintenance Agreement’s approval. Thus, the record evidence does not support the Majority’s statement that Section 8(f) of the Settlement Agreement has been eliminated or violated.
Second, the Settlement Agreement specifically referenced a Maintenance Agreement which was to be incorporated into the Settlement Agreement and made a part thereof upon its completion. Paragraph 7 of the Settlement Agreement expressly provided:
CCO shall maintain the Proposed Monument Sign in good working order and repair at all times. In addition, CCO shall maintain and upkeep all landscaping planted on the Wilmington Pike Property, including replacing deceased or dead landscaping. The maintenance responsibilities of CCO shall be set forth in a separate Maintenance Agreement which shall be incorporated by reference into this Agreement and made part hereof.
Settlement Agreement at 6 (emphasis added). The Maintenance Agreement does nothing more than list CCO’s maintenance responsibilities, which obligation it agreed to in the Settlement Agreement. The record demonstrates that Money was aware of the Settlement Agreement terms, including the provision concerning a subsequent Maintenance Agreement which may or may not effect enforcement of Section 8(f), she was given the opportunity to appear before the Board and present evidence, and had the right and ability to become a party to the Settlement Agreement to insure compliance. As will be discussed below, the Maintenance Agreement is not a separate and distinct contract, but rather is expressly incorporated and made part of the Settlement Agreement.
The Majority maintains that because the Settlement Agreement contains an integration clause, the Maintenance Agreement cannot be integrated through mere incorporation; and, thus, the Maintenance Agreement is a separate adjudication. However, the Majority confuses the terms integration and incorporation. An “integration clause” is “[a] contractual provision stating that the contract represents the parties’ complete and final agreement and supersedes all informal understandings and oral agreements relating to the subject matter of the contract.” Black’s Law Dictionary 860 (9th ed. 2009) (emphasis added). An “[ijncorporation by reference” on the other hand, is “[a] method of making a secondary document part of a primary document by including in the primary document a statement that the secondary document should be treated as if it were contained within the primary one.” Black’s Law Dictionary 834 (9th ed. 2009).
It is a general rule of law in the Commonwealth that where a contract refers to and incorporates the provisions of another, both shall be construed together. Shehadi v. Northeastern Nat’l Bank, 474 Pa. 232, 236, 378 A.2d 304, 306 (1977) (citations omitted). It is well-settled that clauses in a contract should not be read as independent agreements thrown together without consideration of their combined effects. Brown v. Cooke, 707 A.2d 231, 233 (Pa.Super.[ ]1998)[ (]quoting In re Binenstock’s Trust, 410 Pa. 425, 190 A.2d 288 (1963)[) ].
Trombetta v. Raymond James Financial Services, Inc., 907 A.2d 550, 560 (Pa.Super.2006).
*316The Settlement Agreement expressly and mandatorily “incorporated by reference” the Maintenance Agreement. Settlement Agreement at 6. In fact, the Maintenance Agreement expressly confirmed the “incorporated by reference” statement, wherein, the Maintenance Agreement mirrors the Settlement Agreement with similar mandatory language that reads: “This Agreement and the Settlement Agreement shall constitute the entire agreement.... ” Maintenance Agreement at 3. When interpreting a contract we must give effect to all the words contained therein. LJL Transp., Inc. v. Pilot Air Freight Corp., 599 Pa. 546, 962 A.2d 639 (2009). To read the Settlement Agreement and Maintenance Agreement as two separate, independent documents as if they were intended to stand alone would require this Court to rewrite the parties’ agreement contrary to the plain meaning of “incorporated by reference into this Agreement and made part hereof.” R.R. at 51a. “When the terms of a written contract are clear, this Court will not re-write it or give it a construction in conflict with the accepted and plain meaning of the language used.” Creeks v. Creeks, 422 Pa.Super. 432, 619 A.2d 754, 756 (1993).
The Majority cites Yocca v. Pittsburgh Steelers Sports, Inc., 578 Pa. 479, 854 A.2d 425 (2004), to support the proposition that the Settlement Agreement contains an integration clause because it expresses all of the parties agreements made prior to its execution. However, in Yocca, the “integration clause” was not included in the original alleged contract, the brochure, but rather only contained in the follow-up contract (Contract) to the brochure. The Court found that the brochure was not part of the Contract because the integration clause in the Contract specified: “This Agreement contains the entire agreement of the parties with respect to the matters provided for herein and shall supersede any representations or agreements previously made by or entered into by the parties hereto.” Id. at 489, 854 A.2d at 431 (emphasis added). Here, the Settlement Agreement expressly incorporated the Maintenance Agreement and made it a part thereof.
The Majority also cites Melat v. Melat, 411 Pa.Super. 647, 602 A.2d 380 (1992), for the proposition that: “A modification does not displace a prior valid contract; rather, the new contract acts as a substitute for the original contract, but only to the extent that it alters it. The original contract may be abrogated in part, with the residue remaining intact.” Majority Op. at 313 (quoting Melat, 602 A.2d at 385). However, the stipulation in Melat contained the following clause: “Except as modified by this Stipulation, the Property Settlement Agreement of the parties ... shall remain in full force and effect and the same is hereby ratified and confirmed.” Id. at 385. There is no such clause in the Maintenance Agreement. As stated above, the Maintenance Agreement was incorporated by reference into the Settlement Agreement, and the law mandates that the parties’ words be honored.
The Majority would reverse because “a mere ‘incorporation by reference’ provision only incorporates what exists and to which there was a meeting of the minds at the time of the execution; it does not mean that new terms that are a clear modification of express contract terms are incorporated into the agreement.” Majority Op. at 313 (emphasis added). However, there could be no “meeting of the minds” concerning Money because she was not a party to the Settlement Agreement, nor has a hearing or finding been made that there was a modification of any Settlement Agreement terms. Based on the location of Money’s property she was given notice for the express purpose of joining in the pro*317ceedings. She chose not to. Now that the Maintenance Agreement has been incorporated in accordance with the Settlement Agreement terms, she has no standing to challenge either Agreement. As the trial court recognized, the Maintenance Agreement was part of a settlement of a zoning ordinance challenge entered into between the Township and CCO. The trial court stated: “[Money] ... was not a party to the litigation ... nor did she seek intervention. ...” Trial Ct. Op. at 1. Further, “at the settlement hearing before the [trial court] ... she failed to obtain party status or object to the settlement.” Trial Ct. Op. at 2.
As Money admitted in her Petition for Review, the Maintenance Agreement is an “implementation of the Settlement Agreement.” Petition for Review at 7. Money’s appeal is an attempt to enforce the Settlement Agreement by appealing from the Maintenance Agreement. While research has not revealed a case on point, this Court dealt with a similar issue in Pennsylvania State Police, Bureau of Liquor Control Enforcement v. Kenrich Athletic Club, License No. C-1927, 49 A.3d 13 (Pa. Cmwlth.2012). In Kenrich Athletic Club, an Administrative Law Judge (ALJ) rendered a decision suspending Petitioner’s liquor license, but did not issue the suspension dates. Petitioner did not appeal from the ALJ’s decision to the Pennsylvania Liquor Control Board (PLCB). However, Petitioner did file an appeal from the ALJ’s subsequent decision, wherein, he set the suspension dates in accordance with his initial adjudication. This Court held that “[t]he subsequent ministerial act by an ALJ of implementing/enforcing an un-appealed adjudication is not also an adjudication appealable to the [PLCB].” Id. at 20 (emphasis added). Similarly, the Board’s approval of the Maintenance Agreement which implemented one term of the unap-pealed Settlement Agreement is also not an appealable adjudication.
As stated by the trial court:
It is counterintuitive that the agreed upon implementation of a court ordered settlement be deemed an adjudication pursuant to the [Law] when the trial court has jurisdiction over the settlement and [Money] is voluntarily not a party to that settlement. The Township’s approval of the [Maintenance Agreement] is not a final order in these circumstances.
Trial Ct. Op. at 3.
Third, Section 101 of the Local Agency Law (Law),1 2 Pa.C.S. § 101, defines an adjudication as: “Any final order, decree, decision, determination or ruling by an agency affecting personal or property rights, privileges, immunities, duties, liabilities or obligations of any or all of the parties to the proceeding in which the adjudication is made.” (Emphasis added). “The term[ ] ... ‘adjudication’ [is a] term[ ] of art with ‘peculiar and appropriate meaning[s],’ and which the ... [Law] use[s] consistently where questions of ap-pealability ... are concerned.” Mercury Trucking, Inc. v. Pennsylvania Pub. Utility Comm’n, 618 Pa. 175, 190, 55 A.3d 1056, 1065 (2012).
In applying the plain meaning of what constitutes “an adjudication,” it is critical to recognize that an adjudication is a “final ... determination ... affecting ... rights ... or obligations ... of the parties to the proceeding in which the adjudication is made.” 2 Pa.C.S. § 101 (emphasis added). “The Statutory Con*318struction Act provides that in interpreting a statute it is incumbent that the reviewing court endeavor to ascertain the intent of the Legislature and that when the words of a statute are clear and free of ambiguity we must interpret those words by their plain meaning.” Commonwealth v. Cox, 603 Pa. 223, 283, 983 A.2d 666, 703 (2009). “Final” is defined as “not to be altered or undone.” Webster’s New College Dictionary 428 (3rd ed. 2008). “Determination” is defined as “[t]he act of making or arriving at a decision.” Webster’s New College Dictionary 315 (3rd ed. 2008). “Proceeding” is defined as “[t]he regular and orderly progression of a lawsuit, including all acts and events between the time of commencement and the entry of judgment.” Black’s Law Dictionary 1324 (9th ed. 2009). “Adjudication” is defined as “[t]he legal process of resolving a dispute[.]” Black’s Law Dictionary 47 (9th ed. 2009).
In the instant case, the proceeding is the action commenced by CCO challenging the Township’s Ordinance prohibiting billboards to which Money chose not to be a party. The Township and CCO decided to resolve the matter based upon the Settlement Agreement terms. Said action ended on September 1, 2011 when the trial court approved the Settlement Agreement and became final when no appeal was filed. Because the Maintenance Agreement did not and could not resolve the dispute since the lawsuit had already concluded, it was not the final determination of the proceeding. Accordingly, the Maintenance Agreement was not an adjudication.
Section 752 of the Law, 2 Pa.C.S. § 752, provides: “Any person aggrieved by an adjudication of a local agency who has a direct interest in such adjudication shall have the right to appeal therefrom to the court vested with jurisdiction of such appeals .... ” However, “[i]t is well settled that if an agency action is not an ‘adjudication’, then it is not subject to judicial review by way of appeal.” Shaulis v. Pennsylvania State Ethics Comm’n, 739 A.2d 1091, 1099 (Pa.Cmwlth.1999).
Fourth, the Majority disagrees with the use of settlement agreements in zoning ordinance disputes; however, the law has repeatedly favored and upheld settlement agreements in such circumstances, especially in the instant action where the challenged zoning provision has been held unconstitutional. The Majority states, without citation to any legal authority:
[Settlement agreements have always been problematic in zoning cases, especially those that allow waiver, not just of discretionary matters but from requirements in zoning ordinances or regulations, because those waivers are tantamount to ad hoc amendments of those provisions that do not comply with the mandatory procedures contained in the Municipalities Planning Code.FN2
Majority - Op. at 312 (emphasis added). However, this case does not involve a waiver of either discretionary matters or requirements set forth in zoning ordinances or regulations. The Settlement Agreement was the resolution of a challenge to the alleged de jure exclusion of off-premises advertising signs and billboards in the Township. Said exclusion is facially unconstitutional. See Interstate Outdoor Advertising, L.P. v. Zoning Hearing Bd. of Warrington Twp., 39 A.3d 1019 (Pa. Cmwlth.2012). Further, the Settlement Agreement was approved by the Board at a public meeting. As admitted by Money in her Petition for Review, “Money did not object to the Township’s approval of the Settlement Agreement with CCO.” Petition for Review at 4. Moreover, the Settlement Agreement was approved by the trial *319court, making it a “court-ordered settlement”. Trial Ct. Op. at 8. Thus, there is nothing problematic about the Settlement Agreement in the instant case.
Finally, “[w]hen an agency’s decision ... leaves a complainant with no other forum in which to assert his or her rights, ... the agency’s act is an adjudication.” Montessori Regional Charter Sch. v. Millcreek Twp. Sch. Dist., 55 A.3d 196, 201 (Pa.Cmwlth.2012). Here, Money has taken steps to protect her property interests with respect to implementation of the Settlement Agreement by intervening in the Civil Action and filing a tort action against CCO and the Township. The Majority is seeking to provide Money a remedy when she has already availed herself of recourse. Accordingly, the trial court properly determined that the Maintenance Agreement was not an adjudication under the Law.
Accordingly, for all of the above stated reasons, I believe the trial court’s order should be affirmed.

. 2 Pa.C.S. §§ 551-555, 751-754. "The definitions provided in Chapter 1 of Title 2 of the Pennsylvania Consolidated Statutes apply to the Local Agency Law." Lake Erie Promotions, Inc. v. Erie County Bd. of Assessment Appeals, 60 A.3d 194, 198 n. 10 (Pa.Cmwlth.2012).


 Act of My 31, 1968, P.L. 805, as amended, 53 P.S. §§ 10101-11202.